Title: From Thomas Jefferson to Jerman Baker, 17 March 1792
From: Jefferson, Thomas
To: Baker, Jerman


          
            Dear Sir
            Philadelphia Mar. 17. 1792.
          
          The inclosed letter from Dr. Witherspoon came to hand soon after I had written mine of the 12th. to you on the subject. I have only therefore as an appendix to that letter to inclose it to you and ask  an explanation on the subject of board as early as you can send it, that it may be forwarded in time to the Doctor. I am to add that the same doubt had arisen here with Mr. Patterson, and was one of the causes why the proposals were declined here. I am with great & sincere esteem Dr. Sir Your friend & servt.,
          
            Th: Jefferson
          
        